DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,168,162.  Although the claims at issue are not identical, they are not patentably distinct from each other because even though there are variations in the wording of the claims, the differences in the claims would have been obvious to a person of ordinary skill in the art at the time the invention was made.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,168,162 in view of Ettinger (US 9,222,797).  Although the claims at issue are not identical, they are not patentably distinct from each other because even though there are variations in the wording of the claims, the differences in the claims would have been obvious to a person of ordinary skill in the art at the time the invention was made.
Regarding claim 6, U.S. Patent No. 10,168,162 do not explicitly disclose the route guidance criteria are at least in part based on visibility of a structure associated with the personal contact as claimed.  Ettinger teaches in the same field of endeavor the route guidance criteria are at least in part based on visibility of a structure associated with the personal contact (col 16, line 64 – col 17, line 4; col 23, lines 11-14; claim 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 10,168,162 in view of Ettinger to incorporate the route guidance criteria are at least in part based on visibility of a structure associated with the personal contact as taught by Ettinger to gain the advantage of effectively identifying and providing proper route guidance information to a user for helping with navigation purposes; and also since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 7-8, 11-12, and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Suomela et al (US 2006/0069503).





Suomela et al

    PNG
    media_image1.png
    564
    604
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    536
    728
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    528
    671
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    537
    415
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    531
    691
    media_image5.png
    Greyscale


Regarding claim 1, Suomela et al disclose a navigation apparatus (i.e. mobile device 110 210) (Fig 1, Fig 2 above) comprising:
a route guidance information generator (i.e. processor 226 including wayfinding program of Fig 2 above) ([0034]-[0035]), operable on a computer processor (i.e. processor 226 of mobile device 210), configured to receive a plurality of personal contacts that comprise one or more of:
a location information (i.e. geographical coordinates 506 of Fig 5 above; location 622 of Fig 6 above) ([0038]; [0045]),
a description (i.e. broadly reads on contact names and locations, visited location (hotspot) name 504 and/or count (e.g. times visited of Fig 5 above; name 624 and images 626 of Fig 6 above) ([0038]; [0045])), and
a route guidance criteria (i.e. broadly reads on familiarity 508 and/or NIV 504 of Fig 5 above) ([0038]; [0045]); and
further configured to generate and store, in a computer memory, route guidance information for each personal contact to be used for route guidance for routes that traverse near each personal contact ([0033]-[0035]; [0039]-[0040]; [0044]-[0046]).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 2, Suomela et al disclose the route guidance information generator is adapted to generate route guidance information based on the route guidance criteria and the proximity of a proposed route to the location of each personal contact ([0047]-[0049]).
Regarding claim 3, Suomela et al disclose a navigation engine (i.e. broadly reads on mobile device 210 of Fig 2 above), operable on a computer processor an operably connected to the route guidance information generator, wherein the navigation engine is configured to determine a route from an origin to a destination and to select route guidance information along the determined route in part from the stored route guidance information for personal contacts that are in proximity to the determined route ([0047]-[0049]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claim 4, Suomela et al disclose the navigation engine determines a route that preferentially travels near one or more personal contacts and is not necessarily the faster or shortest route ([0048]-[0049]).
Regarding claim 5, Suomela et al disclose a map generator to generate a map (i.e. map software 244 in conjunction with map database 24 of Fig 2 above), the map comprising: at least a portion of a route from an origin to a destination ([0047]); and an indication of the location on the map of at least one personal contact based on the location information from the personal contact (Fig 8, 10, 12-17; [0048]-[0050]; [0053]-[0055]; [0057]+).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claim 7, Suomela et al disclose the route guidance is configured such that it can be presented to a user of the navigation apparatus as at least one of audio routing instructions on an audio output device or textual output on a display screen (Fig 1-2, 8, 10, 12-17; [0033]; [0049]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claim 8, Suomela et al disclose a method (Fig 7 above) comprising:
receiving, by a computer processor (i.e. processor 226 including wayfinding program of Fig 2 above) ([0034]-[0035]), a plurality of personal contacts (i.e. locations visited database 500 and/or well-known locations database 620 of Fig 3-4) comprising:
a location information (i.e. geographical coordinates 506 of Fig 5 above; location 622 of Fig 6 above) ([0038]; [0045]),
a description (i.e. broadly reads on contact names and locations, visited location (hotspot) name 504 and/or count (e.g. times visited of Fig 5 above; name 624 and images 626 of Fig 6 above) ([0038]; [0045])), and
a route guidance criteria (i.e. broadly reads on familiarity 508 and/or NIV 504 of Fig 5 above) ([0038]; [0045]); and
generating a map, on a display device (i.e. display 228 of Fig 2 above), including a plurality of indications corresponding the location of the personal contact’s location within the bounds of the map (Fig 8, 10, 12-17; [0050]; [0053]-[0055]; [0057]+).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 11, Suomela et al disclose selectively including one or more indications corresponding to one or more personal contacts selected by: location within a pre-defined range from points on the proposed route, and within the extent of the map (Fig 8, 10, 12-17; [0050]; [0053]-[0055]; [0057]+).
Regarding claim 12, Suomela et al disclose the selective including is based on the route guidance criteria ([0048]-[0049]).
Regarding claim 14, Suomela et al disclose the plurality of indications is at least one of an icon, a logo, and a textural description at the location of the selected personal contact (Fig 2, 8, 10, 12-17; [0033]; [0049]-[0050]; [0057]+).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suomela et al in view of Singleton (US 2004/0204837).
Singleton

    PNG
    media_image6.png
    430
    740
    media_image6.png
    Greyscale

Regarding claim 9, Suomela et al do not explicitly disclose the location information for one or more personal contacts is a street address and the mapping engine determines a location based on the street address.  Singleton teaches in the same field of endeavor in Fig 8 above such location information for one or more personal contacts is a street address and the mapping engine determines a location based on the street address ([0025]; [0047]; [0054]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Suomela et al in view of Singleton to incorporate such location information for one or more personal contacts is a street address and the mapping engine determines a location based on the street address as taught by Singleton to gain the advantage of providing reliable navigation information of a navigation system during route guidance for aiding a user to reach a desired destination and the result would be predictable.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suomela et al modified by Singleton as applied to claim 8 above, and further in view of Sugiyama et al (US 6,339,746).
Regarding claim 10, Suomela et al modified by Singleton do not explicitly disclose the step of generating a map including a subset of indications corresponding respectively to a selected subset of said plurality of personal contacts as claimed.  Sugiyama et al teach in the same field of endeavor such step of generating a map including a subset of indications corresponding respectively to a selected subset of said plurality of personal contacts (i.e. reads on landmarks with common name such as bank, school, restaurant) (col 5, line 63 – col 6, line 2; col 7, lines 14-35).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Suomela et al modified by Singleton in view of Sugiyama et al to incorporate such step of generating a map including a subset of indications corresponding respectively to a selected subset of said plurality of personal contacts as taught by Sugiyama et al to gain the advantage of providing reliable navigation information of a navigation system during route guidance for aiding a user to reach a desired destination and the result would be predictable.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0329780 discloses collection-based searches along a route.  In one or more implementations, a mapping application is configured to conduct point-of-interest (POI) searches along a route in dependence upon information from collections associated with the user to inform the search results.  For instance, the mapping application may cross-reference collections and adjust POI rankings to favor items identified from the collections.  The searches along a route may also be focused upon the user's own collections, shared collections, group collections, or other user-specific collections to find items that match the search criteria.  By way of the example, the user-specific collections may include lists of favorites items that are shared with the user by friends, and/or group lists generated via social networks.  Incorporating the user-specific collections in searches along a route allows for more personalized and customized experience since the search results are generated using customized items included in the collections.
US 9,677,900 discloses a method and device for providing a route guidance.  Information on a plurality of user inputted route points may be obtained.  One or more reference points, such as landmarks, may be determined based at least on the obtained information.  Route guidance may be provided, which includes information on the reference points, thereby providing users with a more intuitive route guidance.
US 9,582,814 discloses systems and techniques to provide location-based services. In general, in one implementation, the technique includes receiving a request for directions from an initial location to a final location, determining a route from the initial location to the final location, determining one or more landmarks based on the route and providing directions for traveling the route from the initial location to the final location, the directions including a reference to the one or more landmarks.
US 8,694,253 discloses navigation and route selection.  In some implementations, a user can provide ratings for routes, streets and/or locations.  In some implementations, the user can initiate an alert associated with a location.  In some implementations, user-specified ratings and alerts can be included in a route determination.  In some implementations, route rating and alert information can be transmitted to other users and/or devices.
US 2011/0194682 discloses a probability that one or more contacts may be selected is determined.  The probability that one or more contact may be selected may be determined based on one or more information types stored in a device and which may be used by a prediction engine module to determine the probability that one or more contacts may be selected by a user.  Such information types may include location information of the user and location information associated with contacts in a contact list; distance to a particular location; time, both absolute and relative to times associated with calendar entries, and the like.  High probability contacts may be assembled and displayed in a predictive contact list.
US 2007/0299607 discloses an exemplary system includes a landmark data subsystem providing landmark data and a driving directions subsystem communicatively coupled to the landmark data subsystem.  The driving directions subsystem is configured to generate driving directions in response to a request received from an access device.  The driving directions include a least a subset of the landmark data, which is representative of one or more landmarks located along a route defined by the driving directions.  The driving directions subsystem is further configured to provide data representative of the driving directions to the access device.  In certain embodiments, the driving directions subsystem is configured to provide to the access device a selection tool enabling a user of the access device to select between displaying and hiding the landmark data.
US 5,941,930 discloses a navigation system includes input means for entering a telephone number; an information storage device for storing telephone-number data, in which a location name inclusive of a set of coordinate is stored for each telephone number, address data in which an address is stored for each set of coordinates, and map data; a central processor having telephone-number retrieval means for retrieving, from the information storage device, location coordinates and location name of a telephone number entered by the input means, and address-data retrieval means for retrieving address data corresponding to the location coordinates of the telephone number entered by the input means; and display means for displaying a location name and address, which have been retrieved by the central processor, as well as a map centered on the location.  Designation and entry of a location are performed by displaying the location name and address retrieved by entry of a telephone number, as well as the map centered on said location, on the display means.  Since the amount of data is broken up into the telephone-number data and address data, the amount of telephone-number data can be reduced.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646